         Case 1:03-md-01570-GBD-SN Document 4391 Filed 01/31/19 Page 1 of 2



                        MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                                In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

       Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
                  Injury and Death Claims                                         Commercial Claims
    Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
    Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
    MOTLEY RICE LLC                                                COZEN O’CONNOR
    James P. Kreindler, Co-Chair
    KREINDLER & KREINDLER LLP

    Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
    KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
    Robert T. Haefele, Co-Liaison Counsel
    MOTLEY RICE LLC
                                                             VIA ECF
January 31, 2019

    The Honorable Sarah Netburn, U.S. Magistrate Judge
    United States District Court for the S.D.N.Y.
    Thurgood Marshall U.S. Courthouse, Room 430
    40 Foley Square
    New York, NY 10007

            Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:
       The Plaintiffs’ Executive Committees (PECs), with the consent of the Defendants’ Executive
Committee (DEC), counsel for the Kingdom of Saudi Arabia, counsel for Dallah Avco, and the
Department of Justice (DOJ), submit the following status report in accordance with the Court’s Order
of January 17, 2019 (ECF No. 4367).
         The Court’s previous Order of January 7, 2019 (ECF No. 4339), directed the PECs, the DOJ,
the DEC, and counsel for the Kingdom of Saudi Arabia and for Dallah Avco to confer regarding the
effect on this multidistrict litigation of the then-ongoing lapse in appropriations for DOJ and other
relevant agencies and provide the Court with a report. The parties and the DOJ conferred on January
9, 2018, and provided the Court with a joint status report on January 11, 2018 (ECF No. 4346). In an
Order dated January 17, 2019 (ECF No. 4367), the Court adopted the parties’ proposals1 and directed
the parties to confer further and provide the Court with a follow-up report on January 31, 2019. The
parties further conferred on January 30, 2019, after the DOJ advised that the lapse in appropriations,
which DOJ reported lasted 35 days, had concluded. This report is a result of those conferences.
       Assistant United States Attorney Sarah Normand, on behalf of the DOJ, advised that key
government personnel who were reviewing classified or confidential documents were on furlough for
much or all of the lapse in appropriations. Although those government personnel have returned to
work, a backlog of other tasks for which they are simultaneously responsible may enhance delays in

1 The Court stayed any aspects of the litigation that require a response from a federal agency, including, among other
things, the responses of the FBI and other federal agencies to the PECs’ subpoenas, and depositions that invoke the Touhy
process or otherwise implicate protected FBI materials.
      Case 1:03-md-01570-GBD-SN Document 4391 Filed 01/31/19 Page 2 of 2
The Honorable Sarah Netburn
January 31, 2019
Page 2
_______________________________________

document reviews for the litigation. Accordingly, Ms. Normand advised that the FBI’s third tranche
production is now anticipated to be produced by March 15. The FBI further plans to process a fourth
tranche of documents and possibly more, after March 15, but the dates for those productions have
not been identified.
       Regarding the subpoenas served on the CIA and Treasury Department by the PECs,
conversations with the DOJ had to be deferred during the shutdown. The PECs hope to make a
formal proposal to the DOJ on that front in the next two weeks.
        Ms. Normand further advised that the State Department has a smaller volume of non-consular
material that it is processing with the goal of producing by the end of February. With regard to a
separate group of consular materials that are deemed confidential pursuant to 8 U.S.C. § 1202(f), after
discussions were stayed during the lapse in appropriations, the PECs and the DOJ are meeting and
conferring regarding the PECs’ anticipated application to the Court.
        Finally, the DOJ also confirmed that it is now available to receive and respond to Touhy
requests and proposed redactions of materials filed under seal during the shutdown.
                                             Respectfully submitted,
 MOTLEY RICE LLC                                         COZEN O’CONNOR

  By: /s/ Robert T. Haefele                              By: /s/ Sean P. Carter
      ROBERT T. HAEFELE                                      SEAN P. CARTER
      MOTLEY RICE LLC                                        COZEN O’CONNOR
      28 Bridgeside Boulevard                                One Liberty Place
      Mount Pleasant, SC 29465                               1650 Market Street, Suite 2800
      Tel.: (843) 216-9184                                   Philadelphia, Pennsylvania 19103
      Email: rhaefele@motleyrice.com                         Tel.: (215) 665-2105
                                                             Email: scarter@cozen.com
      For the Plaintiffs’ Exec. Committees
                                                              For the Plaintiffs’ Exec. Committees

 KREINDLER & KREINDLER LLP

 By: /s/ Andrew J. Maloney
      ANDREW J. MALONEY
      STEVEN R. POUNIAN
      KREINDLER & KREINDLER LLP
      750 Third Avenue
      New York, New York 10017
      Tel.: 212-687-8181
      Email: amaloney@kreindler.com
      For the Plaintiffs’ Exec. Committees

cc:     The Honorable George B. Daniels, via ECF
        All Counsel of Record via ECF
